DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species B (a directional liquid filled capsule) in the reply filed on 3-16-21 is acknowledged. Claims 1-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, it is not clear if “a dry tensile strength” is the same dry tensile strength as recited in claim 2 or a different dry tensile strength. If it refers to a different dry tensile strength the claim does not clarify what material such belongs with. Claim 5, it is not clear if “a wet tensile strength” is the same wet tensile strength as recited in claim 1 or a different wet tensile strength. If it refers to a different wet tensile strength the claim does not clarify what material such belongs with. A suggestion for claim 5: The smoking article according to claim 2 wherein a ratio of the dry tensile strength to the wet tensile strength is no more than 15.

Claim 14 is indefinite in that the claim recites “acts to increase bonding between fibres of the fibrous material” – however the claims do not previously recite the presence of bonding in order to afford a recitation of bonding being increased. Clarification is respectively requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (WO 2016/092295 A1) in view of Clarke (US 3,194,245). Claim 1, Mark teaches a smoking article (pg 1, Lns 4-6), comprising: 
●a rod element 11 comprising smokeable material (pg 6, Lns 12-18; pg 5, Lns7-12); 
	●a filter element 12/14/70 having a first end for connection to an end of the rod element 11 (Figs 1-2, 3b) and an opposite, second end for insertion into a mouth of a user (pg 8, Lns 31-34); 
	●a liquid-filled capsule 72 (pg 8, Lns 21-29; pg 12, Lns 31-33; pg 13, Lns 28-34; pg 21, Lns 8-21) arranged between the first and second ends of the filter element 12/14/70, the liquid-filled capsule 72 configured to break upon application of an external force to release liquid contained therein (pg 13, Lns 29-36); and 
●a tipping wrapper which connects the filter element 12/14/70 and the rod element 11 (pg 7, Lns 10-12). 
Claims 1 and 4, the tipping paper in Mark has a wet tensile strength given that the smoking article is usable still -- after the liquid is released from the capsule; however, Mark does not teach a wet tensile strength value. Clark teaches making a sheet which is usable as a wrapper for a smoking article where the sheet has added wet tensile strength such that it will not fall apart when wet (c 6, Lns 59-61). Clark teaches that the wet tensile strength of the sheet increases during drying when making the sheet (Table A; c 4, Lns 18-55). Thus, Clark demonstrates that the wet tensile strength is, in general, a result effective variable; and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Mark optimization of the wet tensile strength of the wrapping such that the smoking article will maintain optimal integrity during use. Claims 2-3, the tipping paper in Mark has a dry tensile strength given that the smoking article is usable; however, Mark does not teach a dry tensile strength value. Clark also teaches that the dry tensile strength of the sheet increases during drying when making the sheet (c 4, Lns 56-62). Thus, Clark demonstrates that the strength dry tensile strength is, in general, a result effective variable; and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Mark optimization of the dry tensile strength of the wrapping such that the smoking article will maintains optimal integrity during use. Claim 5, a ratio of the dry tensile strength to the wet tensile strength in Mark modified is thus optimizable also. Claims 6-7, the limitations of claims 6-7 refer to a method of making and do not provide a structural difference between the claimed smoking article and the prior art. Claims 8-10, in Mark the capsule 72 has an area configured to break upon application of the external force which is at a hole 72’ making the capsule 72 a directional capsule (pg 21, Lns 8-21). Figures 7a and 7b demonstrate a direction of the liquid to be directed at the side facing the second end of the filter element 12/14/70. Mark indicate that the hole 72’ may face the first end of the filter element 12/14/70 (pg 21, Ln 8 to pg 22, Ln 2). Claim 11, in Mark the filter element 12/14/70 includes fibrous filtration material (pg 8, Lns4-19) and is located between the capsule 72 and the first end (Fig 7a). Claim 12, in Mark filter element 12 is 5-25mm on one side of the capsule 72 which encompasses the claimed range of at least 7mm (pg 2, Lns 16-19). Claim 13, Mark does not teach the liquid volume in the capsule 70. However, Mark does teach that the volume is a result effective variable in that the volume is changeable (pg 13, Ln 28 to pg 14, Ln 3); and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Mark a selected size for the capsule 70 using routine optimization to obtain the desired flavor based on the amount of liquid in the capsule 70. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (WO 2016/092295 A1) in view of Clarke (US 3,194,245) as applied to claims 1-13 above and further in view of Caraway (US 2005/0247323 A1). Claims 14-15, the tipping paper includes a fibrous material of paper (pg 7, Lns 10-12). However, Mark modified does not teach that the tipping paper includes a resin. Caraway discusses incorporating a synthetic resin into tipping paper of a smoking article (¶ 19) where the resin aids in removal of harmful substances released from the smoking article (¶ 8). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Mark modified that the tipping paper includes a synthetic resin in that Caraway teaches this is known in the art to aid in removal of harmful substances released from the smoking article. Natural resins are used in the alternative – but are known in the art. The limitation of increasing bonding refers to a method limitation when making the tipping paper and does not provide a structural difference between the claimed structure and that of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/332,224 in view of Clarke (US 3,194,245). This is a provisional nonstatutory double patenting rejection. Instant claims 1-5 and 8, claims 1-9 of application’224 teach each limitation of instant claim 1 except a wet tensile strength value of the tipping paper. In view of Clark it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided optimization of the wet tensile strength of the tipping paper such that the smoking article will maintain integrity during use. The tipping paper of claims 1-9 of application’224 has a dry tensile strength given that the smoking article is usable; however, claims 1-9 of application’224 do not teach a dry tensile strength value. In view Clark it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided optimization of the dry tensile strength of the tipping paper such that the smoking article will maintains integrity during use. With respect to instant claim 5, in claims 1-9 of application’224 a ratio of the dry tensile strength to the wet tensile strength is thus optimizable also. Instant claims 6-7, the limitations refer to a method of making and do not provide a structural difference between the claimed smoking article and the claims of application’224. Instant claims 9-10, claims 1-9 of application’224 do not indicate a second direction for the liquid to the second end. However, it is within the skill of one having ordinary skill in the art at the time the invention was made to recognize that the capsule may face the opposite side as one’s desire for flavor changes. Instant claim 11, in claims 1-9 of application’224 the filter element is located between the capsule and the first end wherein fibrous filters are conventional and well-known in the art. Instant claim 12, claims 1-9 of application’224 do not teach the claimed distant range; however, the claimed distant range is an optimizable value in that the location of the capsule effects taste by the user and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized this value for this reason. Instant claim 13 is taught by claims 1-9 of application’224.
 
Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/332,224 in view of Clarke (US 3,194,245) as applied to claims 1-13 above and further in view of Caraway (US 2005/0247323 A1). Instant claims 14-15, claims 1-9 of the application’242 do not teach that the tipping paper is fibrous and includes a resin. In view of Caraway, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided claims 1-9 of application’224 that the tipping paper includes a synthetic resin in that Caraway teaches this is known in the art to aid in removal of harmful substances released from the smoking article. Natural resins are used in the alternative – but are known in the art. The limitation of increasing bonding refers to a method limitation when making the tipping paper and does not provide a structural difference between the claimed structure and that of application’224. Fibrous tipping paper is conventional and well-known in the art.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/345,337 in view of Clarke (US 3,194,245). This is a provisional nonstatutory double patenting rejection. Instant claims 1-5 and 8, claims 1-12 of application’337 teach each limitation of instant claim 1 except a wet tensile strength value of the tipping paper. In view of Clark it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided optimization of the wet tensile strength of the tipping paper such that the smoking article will maintain integrity during use. The tipping paper of claims 1-12 of application’337 has a dry tensile strength given that the smoking article is usable; however, claims 1-12 of application’337 do not teach a dry tensile strength value. In view Clark it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided optimization of the dry tensile strength of the tipping paper such that the smoking article will maintains integrity during use. With respect to instant claim 5, in claims 1-12 of application’337 a ratio of the dry tensile strength to the wet tensile strength is thus optimizable also. Instant claims 6-7, the limitations refer to a method of making and do not provide a structural difference between the claimed smoking article and the claims of application’337. Instant claims 9-10, claims 1-12 of application’337 do not indicate a second direction for the liquid to the second end. However, it is within the skill of one having ordinary skill in the art at the time the invention was made to recognize that the capsule may face the opposite side as one’s desire for flavor changes. Instant claim 11, in claims 1-12 of application’337 the filter element is located between the capsule and the first end wherein fibrous filters are conventional and well-known in the art. Instant claim 12, claims 1-12 of application’337 do not teach the claimed distant range; however, the claimed distant range is an optimizable value in that the location of the capsule effects taste by the user and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized this value for this reason. Instant claim 13 is taught by claims 1-12 of application’337.
 
Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/345,337 in view of Clarke (US 3,194,245) as applied to claims 1-13 above and further in view of Caraway (US 2005/0247323 A1). Instant claims 14-15, claims 1-12 of the application’337 do not teach that the tipping paper is fibrous and includes a resin. In view of Caraway, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided claims 1-2 of application’337 that the tipping paper includes a synthetic resin in that Caraway teaches this is known in the art to aid in removal of harmful substances released from the smoking article. Natural resins are used in the alternative – but are known in the art. The limitation of increasing bonding refers to a method limitation when making the tipping paper and does not provide a structural difference between the claimed structure and that of application’337. Fibrous tipping paper is conventional and well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778.  The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745